The Att0rne.y General of Texas

JIM MATTOX                                     September 25, 1985
Attorney General


Supreme Court Building         Eonorable Neal Birmingham          Opinion No.   ~~-354
P. 0. Box 12546                District Attorney
Austin, TX. 76711. 2546        P. 0. Box 555                      Re: Whether the exception of section
5121475-2501                   Linden, Texas   75563              56).   article 6701d-11, V.T.C.S.,
Telex 9101674-1367
Telecopier   51214750266
                                                                  applies to pulpwood or logs being
                                                                  transported to a mill

714 Jackson, Suite 700         Dear Mr. Birmingham:
Dallas, TX. 75202.4506
2141742.6944
                                    You request an interpretation of the statutory provision which
                               creates a forestry exception in article 6701d-11, section 5(b),
4624 Alberta Ave., Suite 160   V.T.C.S. Specificztlly,you ask whether the exception applies to the
El Paso, TX. 79905.2793        hauling of logs or pulpwood from a wood yard to a lumber mill or to a
9151533364                     paper mill. Section 5(e) of article 6701d-11 makes it unlawful to
                               operate on the public highways a commercial motor vehicle, truck-
1001 Texas. Suite 700
                               tractor, trailer, or semitrailer having a weight in excess of the
Houston, TX. 77002-3111        specified weight l:imitations. In 1983, the legislature added section
713/223-5666                   5(b), which further,provides that

                                             (b) No person shall load, or cause to be
606 Broadway. Suite 312
Lubbock, TX. 794013479
                                         loaded, a vehicle for operation on the public
6W747-5236                               highways of this state with the intent to violate
                                         the weight: limitations in Subsection (a) of this
                                         section. Intent to violate those limitations is
4309 N. Tenth. Suite 6
                                         presumed if the loaded vehicle exceeds the applic-
McAllen, TX. 76501-1685
5121662-4547
                                         able groE,svehicular *eight limit by 15 percent or
                                         more.   This subsection does not apply to the
                                         loading ;? causing to be loaded of an agricultural
200 Main Plaza. Suite 400
                                         or a forestry commodity prior to the processing of
Ssn Antonio, TX. 76205-2797
                                         the commc~~     (Emphasis added).
512lUM191

                               Your question is not whether the operator of an overloaded truck
 An Equal OppOrtUnityI         violates article 6701d-11, but whether the owner or operator of a vood
 Affirmative Action Employer   yard has loaded or caused to be loaded a vehicle for operation on the
                               public highways in violation of section 5(b).

                                    You advise us that wood, after being cut in the forest, is first
                               transported to a wood yard and then transported from the wood yard to
                               a mill. The wood may be transported to a mill on the same truck that
                               hauled it to the wood yard without being unloaded and reloaded at the
                               wood yard. It may be unloaded, stacked, and subsequently reloaded for




                                                        p. 1618
Honorable Neal Birmingham - P;age2   (JM-354)




hauling to the mill. It my be unloaded, stacked, and subsequently,
at the option of the wood yard, sold to a saw mill for lumber or cut
into lengths suitable for pll:lpwoodand hauled to a paper mill. Even
when there is no provable c.l.teration of the wood itself at the wood
yard. there may be  a change:of  ownership.  The issue in question is
whether the logs or pulpwood leaving a wood yard have been processed
within the meaning of the statute so that the forestry exception no
longer applies, or whether i:heyremain "a forestry commodity prior to
the processing of the commodity," in which case the owner or operator
of the wood yard is protected from criminal charges under section 5(b)
of article 6701d-11. We conclude that the legislature did not intend
the forestry exception to apljlyto a vehicle hauling logs or pulpwood
from a wood yard to a lumber,mill or paper mill.

     What constitutes "processing" is a complex question.          See
Commonwealth v. Babcock Lumbser Company, 272 A.2 522, 526 (Pa. 1971).
The Texas Legislature did &t define "processing," and we have not
found it defined by a court i:nthis context. It is well settled that
an ambiguous statute must be construed consistent with legislative
intent. Newsom v. State, 3":!S.W.2d 681, 683 (Tex. Crim. App. 1963).
We assume that the legislature intends words used in a statute to be
understood in their ordinary sense except where they are given a
different meaning in the act:. See Markowsky v. Newman, 136 S.W.2d 808
(Tex. 1940); Attorney Genera1 Opinion JM-106 (1983). There are times
when it is necessary to ,:onsult a dictionary to ascertain the
appropriate meaning of a word in a statute. See Board of Insurance
Commissioners v. Duncan, L‘14 S.W.2d 326, 328(Tex.       Civ. App. -
Amarillo 1943, writ ref'd); Attorney General Opinion E-1277 (1978).

     According to Black's L.arDictionary at page 1084 (5th ed. 1979),
one meaning of process is "to prepare for market or to convert into
marketable form." Supreme courts in other states have frequently
found the term, in analogous contexts in other statutes, to mean the
preparation of a product for market or conversion of a product into
marketable form. In --
                     Moore v. Farmers Mutual Mfg. & Ginning Co., 77
P.2d 209, 211 (Aria. 1938). the Supreme Court of Arizona stated the
following:

             The word 'process' is given several definitions
          by Webster's New International Dictionary, the
          standard authority for the meaning of the words of
          the English langu;sge. The one which obviously
          applies to an opezrttionlike the ginning of cotton
          is as follows:      'to subject (especially raw
          material) to a process of manufacturing, develop-
          ment, preparation for the market, etc.; to convert
          into marketable form, es livestock by slaugh-
          tering, grain by mjllling,cotton by spinning, milk
          by pasteurizing, fruits and vegetables by sorting




                              p. 1619
Ronorable Neal Birmingham - Page 3 (JM-354)




          and repacking.'     It will be seeu that the
          essential portion c'fthe definition is to 'prepare
          raw material . . , for the market. . . .'

See also State v. Four States Drilling Co., 177 So. 2d 828, 831 (Ala.
--(quoting      the same definition from Webster's New International
Dictionary);  Employment   Sf:curity Commission of Arizona v. Bruce
Church, Inc.,  507 P.2d  108,111   (Ariz. 1973) (cooling of lettuce is
incident to preparation fcr market though it does not change its
nature or form); Bay Boti:!LedGas Co. v. Michigan Department of
Revenue, 74 N.W.2d 37, 4(7 (Mich. 1955) (processing is refining,
development, preparation, or converting of material, especially in a
raw state, into marketable form); Southern Natural Gas Co. v. State,
73 So. 2d 731, 735 (Ala. 1953) (process is synonymous with preparation
for market and conversion l.ntomarketable form); Colbert Mill & Feed
co, v. Oklahoma Tax Comm:~l~,        109 P.2d 504, 506 (Okla. 1941)
(definition of process quested from Webster's New International
Dictionary shows it is synoilymouswith preparation for the market).

     Your inquiry relates to logs and pulpwood leaving a wood yard.
Logs and pulpwood do not have fixed definitions in the law, but
clearly they are forestry commodities. Decisions of the supreme
courts of other states have found that a log is the trunk of a tree,
cut down and stripped of it!;branches. or the trunk of a tree cut into
different lengths-: See Bishop v. DiBose. 113 S.E.2d 309, 313 (N.C.
1960); State v. Addiagtx; 27 S.E. 988, 990 (N.C. 1897). Other
decisions have described pulpwood as wood logs, peeled or unpeeled,
usually cut in lengths suL,table for manufacturina into wood oulo.
which coumonlv is used in mskiun paper. Dead Rive< Co. v. Assesso&
of Houlton, 103 A.2d 123, 129 &.' i953). Cf. State v. International
                163 So.2d ,507 (Ala. 1964)(wood    chips not same as
            You indicate thst the pulpwood in question is a tree that
has been cut down, trimmed: and cut into five to seven foot lengths.
Even if wood is transported to a mill on the same truck without its
being unloaded, it has been visually inspected and sorted and
determined to be in suitable condition for transportation to a mill.

     Recently, a Texas Court of Appeals determined the meaning of
timber as used in a motoc carrier certificate of convenience and
necessity issued by the Tecas Railroad Commission. The court stated
that

             We hold that the word 'timber', as used in
          appellant's certificate . . . includes only trees
          not worked upon 'beyond their being felled and
          subjected to such other processing as may be
          reasonably neces&y   to facilitate their transpor-
          tation by mOtor carrier, for example, removing
          limbs from the faL:Lentrees and sawing the logs to




                               p. 1620
Bonosable Neal Birmingham - Page 4   (JM-354)




          lengths suitable for transport by motor carrier.
          (Emphasis added).

Kinner Transp. 8 Enterprises, Inc. v. State, 644 S.W.2d 69, 70 (Tex.
APP. - Austin 1982, writ rei'd n.r.e.). The court found that "timber"
as used in the certificate has a meaning virtually synonymous with
logs.

     By the time logs anil pulpwood leave a wood yard, they are
products that have been prepared for market or converted into market-
able form by the trimming of:branches, by sorting, by reloading, or by
cutting into appropriate lt.ngths,and may already have entered into
channels of commerce.

     It is an established ri:Leof construction that an exemption from
the general terms of a stab&e is strictly construed. See Attorney
General Opinion M-507 (1969:. It is our opinion that, inthe event of
a judicial interpretation of the exception for a forestry commodity
prior to the processing of the commodity, the exception would not be
extended to the hauling of l.ogsor pulpwood from a wood yard under the
facts presented to us.

     In addition, it is cur opinion that if the legislature had
intended motor vehicles loathedwith logs or pulpwood to be exempt from
the provlsions of article 6701d-11, section S(b), the legislature
would have expressly so provided as it did in article 6701d-11,
section 6(b), when it exeqlted motor vehicles loaded with timber or
pulpwood from the provisions1of subdivision 1 of section 6 of the same
statute. The latter provi;xLon requires the operator or owner of a
motor vehicle to unload the vehicle to the extent necessary to reduce
its weight to the lawful ,maximum before further operation of an
overweight vehicle on the public road, unless the load consists of
livestock. Subdivision 6 oE section 6 was enacted six years prior to
the enactment of section 5(h) and provides that

             Notwithstanding:Subdivision 1 of Section 6 of
          this Act. the ooa:cator or the owner of a motor
          vehicle loaded with timber or pulp wood or agri-
          cultural products-in their natural state being
          transported from rhe place of production to the
          place of market or first processing, the operator
          or owner of a vehicle crossing a highway as
          provided by Section 5-l/3 of this Act, or the
          operator or owner ,of a vehicle crossing a highway
          as provided by Section 5-213 of this Act, is not
          required to unload any portion of his load.
          (Emphasis added).




                             p. 1621
Eonorable Neal Birmingham - 'Page5     (JM-354)




Unlike the exception in sect:LonS(b). the exemption to subdivision 1
of section 6 expressly applLes to a vehicle loaded with timber or
pulpwood prior to any processing of the timber or pulpwood.

     This opinion is lim:.t:edto your request for a           statutory
interpretation and does not address any additional issues.

                              ,SUMMARY

             The statutory exception in section 5(b) of
          article 6701d-11, V.T.C.S., for a forestry com-
          modity prior to 1:be processing of the commodity
          does not apply t,D a vehicle hauling logs or
          pulpwood from a ,alDodyard to a lumber mill or
          paper mill.




                                         JIM     MATTOX
                                         Attorney General of Texas

TOM GREEN
First Assistant Attorney General

DAVID R. RICHARDS
Executive Assistant Attorney General

ROBERT GRAY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Nancy Sutton
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin, Chairman
Colin Carl
Susan Garrison
Tony Guillory
Jim Moellinger
Nancy Sutton
Sarah Woelk




                                   p. 1622